Morton, J.
The plaintiff contends that the sole object of the by-law is to protect the bank against the risk of mistake as to the personal identity of its depositors, and therefore that it does not apply to a case where there has been no mistake as to identity, but the bank has paid upon a forged order purporting to be signed by the depositor. This argument would be very strong, perhaps conclusive, if this by-law had not contained the last clause. It would then have been the same, with only immaterial verbal changes, as the by-law considered in the case of Jochumsen v. Suffolk Savings Bank, 3 Allen, 87, cited by the plaintiff. But the added provision, that “ in all cases a payment upon presentation of a deposit book shall be a discharge to the corporation for the amount so paid,” enlarges the by-law, and extends its operation to other cases than those in which there is a mistake as to the identity of the depositor. Unless it has this effect, it is without force and useless. The bank is obliged to deal with a very large number of depositors, most of whom must be strangers to its officers. They are unable to identify the persons of the depositors, and it is equally impossible that they should know their handwriting. The danger of fraud, by payments upon forged orders accompanied by the book, may be as great as by payments to persons who falsely personate the depositor and present the book. In either case, we think the purpose of the by-law was to authorize the bank to rely upon the presentation of the book as its security against fraud.
In the case at bar therefore a majority of the court is of opinion that if the bank, using reasonable care, in good faith, paid *451the whole or a part of the plaintiff’s deposit upon the presentation of his book, it is a case provided for by the by-law, and the corporation is discharged to the amount so paid.

Exceptions sustained.